Citation Nr: 0401666	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  00-16 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hip, leg, knee and 
low back disabilities to include whether a timely substantive 
appeal was filed with respect to the July 1999 rating 
decision.  

2.  Whether the rating decision of January 10, 1977 was 
clearly and unmistakably erroneous (CUE) in assigning a 
noncompensable evaluation to the service-connected residuals 
status post an excision of the osteochondroma of the right 
proximal femur.  

3.  Entitlement to an effective date earlier than September 
25, 1998 for the award of a separate evaluation for a tender 
scar of the right medial thigh.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1960 to April 
1961 and from July 1972 to April 1976.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada, which determined that the January 1977 rating 
decision was not CUE and a July 1999 rating decision which 
denied entitlement to service connection for hip, leg, knee 
and low back disabilities.  

In February 2000, the issue of whether the January 1977 
rating decision was CUE was remanded to the RO.    


In a December 2002 rating decision, the RO denied entitlement 
to an effective date earlier than September 25, 1998 for the 
award of a separate evaluation for a tender scar of the right 
medial thigh.  In a March 2003 VA Form 9, the veteran 
expressed disagreement with this rating decision.  The Board 
notes that a statement of the case was not issued with 
respect to this issue.  This matter is addressed below. 

In a March 2003 VA Form 9, the veteran raised the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  This 
issue is referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that in March 2003, the Board 
sent a letter to the veteran notifying him that his 
substantive appeal may not have been filed on time with 
respect to his claims for service connection for hip, leg, 
knee, and low back disabilities.  The veteran was given an 
opportunity to submit argument and evidence in support of his 
argument that the substantive appeal was timely.  The veteran 
was also given an opportunity to request a hearing before the 
Board.  

In a March 2003 VA Form 9, the veteran indicated that he 
wanted a "BVA" hearing at a local office before a member of 
the "BVA."  There is no indication that the veteran was 
afforded a hearing before the Board or that he withdrew his 
hearing request.  Pursuant to 38 C.F.R. § 20.700 (2003), a 
hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) 
(West 2002).  The veteran's motion for a hearing is granted 
for good cause.

The Board also notes that relevant treatment records dated in 
April, May and June 2003 were associated with the claims 
folder subsequent to the issuance of the March 2000 and April 
2001 supplemental statements of the case.  The treatment 
records show treatment of the veteran's leg, hip, and low 
back disabilities.  Review of the record further reveals that 
the RO has not yet considered this evidence.  In accordance 
with Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board must 
remand the additional evidence to the RO for initial 
consideration pursuant to 38 U.S.C. § 7104(a).  

As noted by in the Introduction, in a December 2002 rating 
decision, the RO denied entitlement to an effective date 
earlier than September 25, 1998 for the award of a separate 
evaluation for a tender scar of the right medial thigh.  In a 
March 2003 VA Form 9, the veteran expressed disagreement with 
this rating decision.  The Board notes that a statement of 
the case was not issued with respect to this issue.   

The filing of a Notice of Disagreement initiates the appeal 
process.  Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  
The RO has not issued a Statement of the Case as to this 
issue.  Under the Court's jurisprudence, the Board is 
obligated to remand, rather than refer, this issue.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).

Therefore, this case is remanded for the following action: 

1.  The RO must issue a statement of the 
case, containing all applicable laws and 
regulations, on the issue of entitlement 
to an effective date earlier than 
September 25, 1998 for the award of a 
separate evaluation for a tender scar of 
the right medial thigh.  The Board will 
further consider this issue only if the 
veteran submits a timely substantive 
appeal.

2.  The RO should consider all new 
evidence and readjudicate the issues of 
entitlement to service connection for 
hip, leg, knee and low back disabilities.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran.  The case should then be 
returned to the Board if otherwise in 
order.  

3.  The RO should schedule the veteran 
for a hearing before the Board at the RO 
following the usual procedures under 
38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.704 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


